Citation Nr: 0702072	
Decision Date: 01/24/07    Archive Date: 01/31/07

DOCKET NO.  05-13 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUES

1.	Entitlement to service connection for bullet wound to the 
right foot. 

2.	Entitlement to service connection for hypertension. 


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel


INTRODUCTION

The veteran had recognized service from May 1943 to June 
1946. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2004 RO decision denying service 
connection for a bullet wound to the veteran's right foot and 
a March 2005 RO decision denying service connection for 
hypertension. 


FINDINGS OF FACT

1.	The service medical records are negative for treatment 
from a bullet wound to the veteran's right foot. 

2.	There is no current diagnosis for residual injury from a 
bullet wound to the veteran's right foot.  

3.	The service medical records are negative for diagnosis of, 
or treatment for, hypertension.  

4.	Hypertension was initially documented many years after 
service, and there is no competent medical evidence that 
relate it to service. 


CONCLUSION OF LAW

1.	The criteria for service connection for a bullet wound to 
the veteran's right foot have not been met.  38 U.S.C.A. §§ 
1110 (West 2002); 38 C.F.R. §§ 3.303 (2006).

2.	Hypertension was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004).  

The RO sent correspondence in September 2004 and January 
2005; rating decisions in November 2004 and March 2005; and 
statements of the case in February 2005 and December 2005.  
The above documents discussed specific types of evidence, the 
applicable legal requirements, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that even if 
there is any defect with regard to the timing or content of 
any of the notices sent prior to the RO's initial 
adjudication, that defect is harmless because of the thorough 
and informative notices provided throughout the adjudication 
and because the appellant has had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of the claim by the RO subsequent to receipt 
of the required notice.  VA effectively complied with all of 
the required elements under VA's duty to notify claimants 
prior to the last adjudication.

Indeed, the veteran has not demonstrated how any defective 
notice has prejudiced him in the essential fairness of the 
adjudication.  Thus, there has been no prejudice to the 
veteran, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Overton v. Nicholson, 20 Vet. App. 427 (2006); Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006); cf. Locklear 
v. Nicholson, 20 Vet. App. 410, 415-16 (2006) (duty to notify 
does not extend in perpetuity or impose duty on VA to provide 
notice on receipt of every piece of evidence or information).  
Thus, VA satisfied its duty to notify the appellant.  

Also, VA has obtained all relevant, identified and available 
evidence needed for adjudication of the claim and has 
notified the appellant of any evidence that could not be 
obtained.  The veteran asserts that he is entitled to a VA 
medical exam, however, it is the Board's finding that such 
assistance would not aid in substantiating the claim for the 
reasons set forth in this opinion.  Therefore, the Board is 
not required to provide such assistance to the veteran.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.  Thus, VA has 
satisfied both the notice and duty to assist provisions of 
the law.  The Board now turns to the merits of the claims.

The veteran seeks service connection for a bullet wound to 
his right foot and for hypertension.  Service connection may 
be granted for a disability resulting from a disease or 
injury incurred in or aggravated by military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

"A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  To establish service connection for a 
claimed disorder, there must be (1) medical evidence of 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Some chronic diseases may be presumed to have been incurred 
in service if manifested to a degree of 10 percent or more 
within one year after separation from service.  
Cardiovascular-renal disease, including hypertension, is 
considered a chronic disease subject to the presumption. 38 
U.S.C.A. § 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 
U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a) (listing relevant 
chronic diseases).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time. If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim. 38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

Bullet wound, right foot

The service medical records are negative for treatment for a 
bullet wound incurred to the veteran's right foot.  

The Board notes that the veteran has submitted affidavits 
from other veterans who were in service with the veteran 
describing a combat situation, however, these affidavits do 
not indicate that the veteran incurred a bullet wound to his 
right foot.  

Additionally, there has not been a current diagnosis that the 
veteran is suffering from residual injuries from a bullet 
wound to his right foot. 

In the absence of a current diagnosis or competent medical 
evidence demonstrating that a bullet wound to the veteran's 
right foot is related to service, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection.  

Hypertension

With respect to the claims for service connection for 
hypertension, the Board notes that the service medical 
records are negative for complaints or findings of 
hypertension.  

Private medical records submitted by the veteran diagnose the 
veteran with hypertension in December 2004, which is outside 
the presumptive period for a chronic disease.  Additionally, 
there is no evidence that there were continual symptoms of 
hypertension after discharge. 

The Board recognizes the veteran's assertions that his 
hypertension is service connected, however, the veteran 
himself lacks the requisite medical expertise to render a 
competent medical opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992). 

In the absence of competent medical evidence demonstrating 
that hypertension is related to service, the Board finds, 
that the preponderance of the evidence is against the claim 
for service connection.  


ORDER

Service connection for a bullet wound to the veteran's right 
foot is denied. 

Service connection for hypertension is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


